Name: Commission Regulation (EC) No 2730/95 of 27 November 1995 amending Regulation (EEC) No 3389/81 laying down detailed rules for export refunds in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31995R2730Commission Regulation (EC) No 2730/95 of 27 November 1995 amending Regulation (EEC) No 3389/81 laying down detailed rules for export refunds in the wine sector Official Journal L 284 , 28/11/1995 P. 0006 - 0006COMMISSION REGULATION (EC) No 2730/95 of 27 November 1995 amending Regulation (EEC) No 3389/81 laying down detailed rules for export refunds in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 55 (8) thereof, Having regard to Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2009/81 (4), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 3389/81 (5), as last amended by Regulation (EC) No 1343/94 (6), lays down certain detailed rules in relation to the granting of export refunds in the wine sector; Whereas the application of Article 5 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (7), as last amended by Regulation (EC) No 1384/95 (8), has had satisfactory results as regards the proofs of release for consumption of the products into third countries; Whereas, furthermore, experience has shown that export transactions to certain of the abovementioned countries have led to abuses; whereas the removal of certain countries in which there is a serious risk of abuse from the list of countries qualifying under the export refund scheme should normalize trade; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 4a of Regulation (EEC) No 3389/81 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1995. For the Commission Franz FISCHLER Member of the Commission